DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-08-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05-13-2022 have been fully considered but they are not persuasive. Applicant argues that, it should be understood that, by reasonably designing a secondary battery having the claimed Z value, then the battery can have high density, long cycle life and god kinetic performance. Applicant further argued that the Examiner must have misread the results shown in Table 2 and that the Comparative Examples show very bad cycle performance, large internal pressure and serious lithium precipitation. Examiner respectfully disagrees. 
Examiner submits that the Comparative Examples having  Z value outside the claimed range still show good internal pressure value, cycle life and kinetic performance. Specifically, Comparative Examples 7, 9 and 11 have Z value of 0.009, 0.009 and 0.044 respectively, however, they all showed good internal pressure value and kinetic performance (see annotated Table 2 below). 

    PNG
    media_image1.png
    413
    888
    media_image1.png
    Greyscale

Examiner submits that the internal pressure value shown above is comparable to the Examples, specifically 5 and 28. The cycle life is slightly lower but provided the varying number of cycles said parameter is reasonably good. 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, Applicant teaches that the secondary battery satisfies: 0.05≤Z≤0.6. However, Table 2: Test results of parameters and performance in Examples 1 to 28 and Comparative Examples 1 to 12 reveal that there are no distinct differences between the parameter Z for the Examples and Comparative Examples. 
Examiner submits that in Comparative Examples 1 to 12, Z value is calculated to be in the range of 0.009 to 0.773 which overlaps with claimed and preferred Z value. In addition, Applicant discloses that only when the Z value of a battery was controlled within the range specified, can both better cycle performance and kinetic performance be achieved, while ensuring safety during use of the battery. As shown in Table 2, the Comparative Examples proved the battery having improved cycle performance and kinetic performance and the desired Z value. Examiner recommends an interview and evidence to support the claimed range. 
Claims 2-18 are also rejected under 35 U.S.C. 112(b) for being dependent on the rejected claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729